DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. The applicant alleges that Chen (US 2019/0289661 A1), Kim et al. (US 2021/0360730 A1), and Kim (US 2020/0029262 A1) fail to teach alone or in combination a number of the claimed features, and thus, the rejection in view of these prior art references are improper. For example, the Applicant traverses the Official Notice, wherein the Applicant recites, in part, “Applicant Traverses the Official Notice and suggests that in the present application such as set out in paragraph [0040] of the application as published, at a point in time at which the RA-MSG3 is transmitted from the UE to the network or BS, there is no RAN connection for payload data set up between the UE and the RAN (i.e., the RAN connection is not pre-established). And further recites that EDT is a method to transmit payload data before the RAN connection has been fully configured. The Applicant appears to traverse the Official Notice, because the applicant believes that the EDT in Mazloum occurs when the UE is in a connected state, or rather the random access is performed while the UE is in a connected state. This is incorrect. For example, par.[0003] Mazloum discloses “For many Internet of Things (IoT) applications the amount of data to be transmitted on the user plane (also called payload data or application layer data) in each connection occasion is relatively small and therefore there is a concept to be defined in 3GPP denoted as Early Data Transmission (EDT) for Rel-15 eMTC and NB-IoT. With EDT the UE can reduce the amount of signaling for small data transmissions by comprising UL payload data into the RA message 3 transmission.”. Par.[0002] discloses that Random Access is used when the UE needs to establish a connection (e.g. RRC_Connected) with the network. For example, when UE is powered on, it does not have an existing connection with the network and the UE will receive the MIB and SIB, and then perform a random access procedure. Further, the UE may transition to an RRC_IDLE or RRC_INACTIVE, and may wish to perform EDT/SDT wherein the UE may transmit small data before or in some cases without even fully connecting to the network as discussed in par.[0003]. Thus, while the applicant has traversed the Office’s Official Notice, the Office has shown that Chen SDT of Chen is equivalent or synonymous with the claimed EDT. 
Further the applicants suggest that neither Chen or Kim ‘730 teaches the amended portion of the claims, which recites, in part, 
“while participating in the early-data-transmission:
determining whether the terminal requires an update information element of a notification area of the radio access network”. 
The Office respectfully disagrees. For example, as discussed in the rejection of the claims below Chen teaches performing Small Data Transmission par.[0045] element 1d which recites, in part, “The network should have the ability to perform a context update when the UE sends small data in RRC_INACTIVE. That update should rely on RRC signalling and should be done in the “second” message (e.g. RRCConnectionResume or a control response message triggered by small data transmission).” And element 2a, which recites, in part, “Small data transmission can both operate with 2-step or 4-step RACH procedure.”. Thus, the disclosure of Chen teaches performing SDT/EDT during a 2-step or a 4-step random access procedure. The disclosure also teaches that the RACH is performed while the UE is in RRC_INACTIVE, wherein the UE context is stored at the network and session can be resumed via RACH procedure. Furthermore, the disclosure of fig.15 explicitly discloses that the UE may perform a RACH and transmit MSG-3 with a cause indicating that there is an RNAU. Thus, the disclosure of Chen does in fact disclose:
“while participating in the early-data-transmission:
determining whether the terminal requires an update information element of a notification area of the radio access network”.
Similarly the disclosure of Kim ‘730 teaches similar techniques. For example, Kim ‘730 teaches in par.[0203] that a UE may perform EDT while the UE is in an RRC_INACTIVE state. Par.[0204] explicitly discloses “ For example, a single establishment cause value may be used to specify both periodic and mobility based RAN notification area update (RNAU) procedure, and if registration update and RNAU are triggered simultaneously (i.e. at change of timing advance (TA)), then the UE may perform tracking area update (TAU) procedure, meaning that the RRC resume procedure uses the cause value associated with the TAU (e.g. MO signaling). In this case, it is likely the UE in RRC_INACTIVE needs only signaling connection and the connection sill be released unless new DL data arrives in the network.”. Par.[0205] we Kim discloses, “resumption of SRB only may be supported. If the network receives an RRC message (e.g. RRC resume request message) with MO signaling (e.g. NAS signaling), the network may resume only SRB unless DL data exists. More specifically, when the UE is in RRC_INACTIVE and/or RRC connection is suspended (or EPS CM idle state (ECM_IDLE) with suspend indication), the UE may send an RRC message to request selective resumption of SRB(s) and/or DRB(s) while performing the RRC connection resume procedure.”. Thus, from par.[0203 – 0205] we get that the EDT using a MSG-3 RRCResume may trigger only signaling radio bearers to be re-established, wherein the MSG-3 could provide Mobile Originated (MO) signaling that indicates a need for RNAU. When this occurs the UE may still stay in a RRC_INACTIVE and establish only the signaling radio bearers unless there is a need for downlink data. Therefore, the disclose of Kim ‘730 also discloses:
“while participating in the early-data-transmission:
determining whether the terminal requires an update information element of a notification area of the radio access network”.	
	Therefore, the claims stand as rejected.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2019/0289661 A1).
Regarding claim 1, Chen discloses:
a method of operating an access node of a radio access network of a cellular network, the method comprising:
participating in an early-data-transmission (par.[0045] which discloses small data transmission (e.g. early data transmission) wherein the small data transmission can be performed with 2-step or 4-step RACH procedure) of a random access procedure of a terminal (par.[0045] step-2a discloses the transmission of the small data in MSG3 of a random access procedure); and
while participating in the early-data-transmission (par.[0045] which discloses the SDT in the RACH MSG3. That is, the UE is transmitting small data while the UE is not in a connected state with the network (e.g. the EDT) wherein the context of the UE is stored at the network, but does not have an active connection, hence the Random Access (e.g. MSG3)):
determining (fig.14 wherein the UE detects minimum System Information (SI) wherein the SI indicates changes of both RNA and SIA) whether the terminal requires an update information element of a notification area of the radio access network (Fig.14 – 15 and par.[0508 – 0510] wherein the UE transmits to the base station a Msg3 with Resume (cause RNAU) plus short BSR), 
and
selectively transmitting the update information element based on determining that  the terminal requires the update information element (par.[0062] discloses that the MSG-3 can be configured with 16 different cause values. One of the causes being MO-signaling. Thus, in combination with fig.14-15 the UE may send a MSG3 with cause indicating MO-Signalling and have the eNB/gNB perform RNAU).

Regarding claim 2, Chen discloses:
receiving at least one uplink message of the random access procedure (fig.15 S804 discloses the transmission of a MSG3 for EDT), the at least one uplink message comprising at least one indicator the at least one indicator being indicative of early data of the early-data-transmission to be communicated (fig.15 discloses the MSG-3 with short BSR) and further indicative of the update information element being required (fig.15 discloses that the MSG3 comprises the RNAU).

Regarding claims 3 and 13, Chen discloses:
receiving an uplink message of the random access procedure, the uplink message comprising a cause for the random access procedure, at least one value being indicative of early data of the early-data-transmission to be communicated and the update information element being required (fig.15 discloses that the MSG3 comprises a cause (e.g. RNAU) and a BSR for uplink data to be transmitted),
wherein the determining whether the terminal requires the update information element is based on the cause (par.[0047] discloses that UE in RRC_Inactive period RNA-U periodically in view of par.[0062] and fig.15 wherein the MSG3 comprises RNAU and par.[0059] UE context is transmitted to the UE from the serving gNB when gNB receives RNAU due to change of RNA).

Regarding claims 4 and 14, Chen discloses:
Receiving an uplink message of the random access procedure (fig.15 the MSG3), the uplink message comprising a cause for the random access procedure (fig.15 MSG3 Cause), at least one value of the cause selected from a plurality of predefined candidate values being indicative of the update information element being required (par.[0062] discloses the MSG3 and 8-16 cause values comprising MO-signaling),
wherein the determining whether the terminal requires the update information element is based on the cause (par.[0047] discloses that UE in RRC_Inactive period RNA-U periodically in view of par.[0062] and fig.15 wherein the MSG3 comprises RNAU and par.[0059] UE context is transmitted to the UE from the serving gNB when gNB receives RNAU due to change of RNA).

Regarding claim 6, Chen discloses:
determining a context information of the terminal (par.[0045] 1a1 and 1a2 discloses that the UE AS context is located and identified in the network via an “AS Context ID”)
wherein the determining whether the terminal requires the update information element is based on the context information (par.[0059] which recites, in part, “RAN2 to agree that the UE context is transferred to the serving gNB when it receives from the UE an RNAU due to change of RNA”).

Regarding claim 7, Chen discloses:
wherein said determining of the context information is selectively executed if an uplink message of the random access procedure includes a cause for the random access procedure having a value selected from a plurality of predefined candidate values and being indicative early data of the early-data-transmission to be communicated (par.[0047] discloses that UE in RRC_Inactive period RNA-U periodically in view of par.[0062] and fig.15 wherein the MSG3 comprises RNAU and par.[0059] UE context is transmitted to the UE from the serving gNB when gNB receives RNAU due to change of RNA).

Regarding claim 8, Chen discloses: 
checking whether an identity of the access node is referenced by or included in the context information, wherein the determining whether the terminal  requires the update information element is based on whether the identity of the access node is referenced by or included in the context information (par.[0435] which recites, in part, “.
Regarding claim 9, Chen discloses:
wherein the terminal (90) is listed as operating in a sleep mode (302, 303) in the radio access network (101) and as operating in a suspended or connected mode (301) in a core network (90) of the cellular network (par.[0045] which discloses RRC inactive. The office takes official notice that when the UE is in RRC inactive it is in a sleep state on the RAN, and the core network does not know if the UE is in an RRC_Connected or sleep or suspended. For example Noorman being used an example discloses in par.[0042] RRC_INACTIVE in which the UE 200 is in a low power consuming state (e.g., sleep) and allowed to move over an area (e.g., RAN area) consisting of one or more cells 20 without notifying the network. According to such embodiments, the CN 110 may not be aware of whether the UE 200 is in the RRC_INACTIVE or RRC_CONNECTED state).

Regarding claim 11, Chen discloses: 
transmitting a connection release message  to the terminal, wherein the update information element is included in the connection release message (par.[0053] which recites, in part, “5.1 This MSG4 (i.e. SRB1 release to IDLE) can carry same information as RRC Connection release kind of message (e.g. priority, redirect information, idle mode mobility control information, cause and idle mode re-selection information).” Par.[0059]).


Regarding claim 12, Chen discloses:
a method of operating a terminal connectable with a radio access network of a cellular network, the method comprising:
in response to a need for early data of an early-data-transmission of a random access procedure to be communicated (par.[0045] which recites, in part, “when the UE goes to RRC_INACTIVE and is used to locate the AS context when the UE either tries to transmit small data”): 
determining whether an update information element of an notification area of the radio access network is, required (par.[0059] discloses that the UE experiences change of RNA); and 
depending on whether the update information element of the notification area is required:
including at least one indicator in at least one uplink message of the random access procedure, the at least one indicator being indicative of the early data transmission to be communicated and further indicative of the update information element being required (fig.15 MSG3 and Resume with cause RNAU and BSR); and 
transmitting the at least one uplink message (fig.15 discloses that the UE transmits the MSG3), while participating in the early-data-transmission (par.[0045] 1c “he UE AS Context can be stored in an “anchor”/source gNB and may be fetched to the new serving gNB when needed upon the triggering of small data transmission, and fig.15 transmission of MSG3 during RACH EBT).

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0360730 A1).
Regarding claim 1, Kim discloses:
a method of operating an access node of a radio access network of a cellular network, the method comprising:
participating in an early-data-transmission (par.[0005 – 0006] which discloses to support infrequent small data packet transmission, a mechanism for data transmission during the random access procedure is specified for NB-IoT and LTE-MD, the mechanism being early data transmission) of a random access procedure of a terminal (par.[0005] discloses a mechanism for data transmission during the random access procedure); and 
while said participating in the early-data-transmission (par.[0005 – 0006] which teaches performing small/early data transmission during a RACH procedure. Par.[0006] discloses that non-access stratum signaling can be sent using EDT, par.[0007] discloses the transmission of MSG3 for EDT):
determining whether the terminal requires an update information element of a notification area of the radio access network (par.[0204] which recites, in part, “For example, a single establishment cause value may be used to specify both periodic and mobility based RAN notification area update (RNAU) procedure, and if registration update and RNAU are triggered simultaneously (i.e. at change of timing advance (TA)), then the UE may perform tracking area update (TAU) procedure, meaning that the RRC resume procedure uses the cause value associated with the TAU (e.g. MO signaling).” And par.[0211] which discloses that the UE can send a MSG-3 with cause MO-signaling indicating a RANU); and
selectively transmitting the update information element based on determining that terminal requires the update information element (par.[0204] discloses that the UE can transmit the MSG3 with cause MO-signaling for RNAU, thus the UE requires the update, and that the UE performs TAU. Fig.13 S1320 and S1340. That is, if the Cause in the MSG-3 comprises MO-Signaling from the UE to the eNB, the eNB fetches the context and sends MSG-4 to the UE).

Regarding claim 12, Kim discloses:
a method of operating a terminal connectable to a radio access network of a cellular network, the method comprising:
in response to a need for early data of an early-data-transmission of a random access procedure to be communicated (fig.8 and par.[0138] discloses that the UE needs MO data from upper layer): 
determining whether an update information element of an notification area of the radio access network is required (par.[0223] s1320), 
depending on whether the update information element of the notification area is required:
comprising at least one indicator in at least one uplink message of the random access procedure, the at least one indicator being indicative of the early data transmission to be communicated and further indicative of the update information element being required (and fig.13 s1320), 
transmitting the at least one uplink message (fig.13 MSG3), and 
participating in the early-data-transmission (fig.13 MSG3 is transmitted from the UE also fig.9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 8, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 12, in view Kim et al. (US 2020/0029262 A1).
Regarding claim 5, Chen discloses:
determining whether the early-data-transmission is required based on the random access preamble and the cause (par.[0524] discloses that the UE transmits a preamble for a random access procedure, and fig.15 discloses that the MSG3 of the preamble comprises a cause), but does not disclose:
wherein the at least one value of the cause is selectively further indicative of early data of the early data transmission to be communicated if a random access preamble of the random access procedure is defined within a predefined preamble partition associated with the early data transmission.
In an analogous art, Kim discloses:
wherein the at least one value of the cause is selectively further indicative of early data of the early data transmission to be communicated if a random access preamble of the random access procedure is defined within a predefined preamble partition associated with the early data transmission (par.[0234 and 0315] discloses a terminal in RRC_Inactive performs updating of RNAU. And, par.[0323 and 0371] discloses that the preamble groups may be divided into several-subgroups and the groups are divided into a SDT/EDT subgroups).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the EDT/SDT techniques as discussed in Chen with the preamble partitions as discussed in Kim. The motivation/suggestion would have been to allow the base station to quickly identify the intention of the terminal via the preamble transmission (Kim: par.[0371]).

Regarding claim 8, Kim discloses: 
checking whether an identity of the access node is referenced by or included in the context information, wherein the determining whether the terminal  requires the update information element is based on whether the identity of the access node is referenced by or included in the context information (par.[0338] which recites, in part, “In the case where the terminal disconnected from the existing anchor base station 3002 and remaining in the lightly-connected mode moves and camps on the cell of another base station, the new base station 3003 may receive and identify the resume ID of the terminal, and may recognize the base station that has previously provided services to the corresponding terminal. If the new base station 3003 successfully receives and identifies the resume ID, the new base station performs a procedure of retrieving the UE context from the existing base station (context retrieve procedure) (3055 and 3060)”).

Regarding claim 10, Kim discloses:
transmitting a connection release message (6011) to the terminal (90), wherein the update information element is included in the connection release message (fig.8 s804 – s810 wherein the UE transmits the early data to base station and from base station to core network using s1-AP).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Da Silva et al. (US 10,667,185 B2) “Method for Avoiding Unnecessary Actions in Resume Procedure”
Choe et al. (US 2021/0058824 A1) “Method and Apparatus for Discarding Data Among Associated Transmission Buffers in Wireless Communication System”
Kim et al. (US 2018/0213452 A1) “Method and Apparatus for Communication in Wireless Mobile Communication System”
Lim et al. (US 2019/0357272 A1) “Establishment of Random Access Channel Communications” par.[0020] discloses random access can be used to perform SDT and RNAU.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411